No. 07-17-00181-CR


Randy Steven Castillo                     §     From the 251st District Court
 Appellant                                        of Randall County
                                          §
v.                                              July 31, 2017
                                          §
The State of Texas                              Opinion Per Curiam
 Appellee                                 §

                                 J U D G M E N T


      Pursuant to the opinion of the Court dated July 31, 2017, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the 251st District

Court of Randall County, Texas, for further proceedings in accordance with this Court’s

opinion entered this day.


                                        oOo